Exhibit 99.1 Raymond James Institutional Investor Conference Scott W. Wine, Chairman & CEO March 8, 2 Strategic Objectives Vision & Strategy VISION Fuel the passion of riders, workers and outdoor enthusiasts around the world by delivering innovative, high quality vehicles, products, services and experiences that enrich their lives. STRATEGY Polaris will be a highly profitable, customer centric, $8B global enterprise by 2020. We will make the best off-road and on-road vehicles and products for recreation, transportation and work supporting consumer, commercial and military applications. Our winning advantage is our innovative culture, operational speed and flexibility, and passion to make quality products that deliver value to our customers. Best in Power sports PLUS Growth through Adjacencies 5-8% annual organic growth >$2B from acquisitions & new markets Global Market Leadership LEAN Enterprise is Competitive Advantage >33% of Polaris revenue Significant Quality, Delivery & Cost Improvement Strong Financial Performance Sustainable, profitable growth Net Income Margin >10% Guiding Principles Best People, Best Team Safety & Ethics Always Customer Loyalty Performance Priorities Growth Margin Expansion Product & Quality Leadership LEAN Enterprise >$8 Billion by 2020 12% CAGR >10% of Sales by 2020 13% CAGR March 8, 2trategy and Objectives Remain Valid & Achievable CORPORATE OVERVIEW –2ales by Reporting Segments* 1954Year Polaris was Founded ~8,100Employees Worldwide 16 Manufacturing Locations 5 Research & Development Centers ~1,800 Dealers In North America ~1,700 Dealers Outside North America >390,000 Units Shipped Worldwide >100 Countries –Polaris Products Sold Building a Highly Profitable Global Enterprise March 8, 2% 15% 7% 78% 14% 8% Int’l Canada United States Global Adjacent Markets Motorcycles Off-Road Vehicles/Snow *PG&A included in respective segments BILLION UP 2015 Sales by Geography $4.72 5% KEY FINANCIAL METRICS 33% $2,657 21% $3,210 18% $3,777 19% $4,480 5% $4,719 2% to 3% $228 $312 $381 $454 $uidance Sales Guidance Net Income 39% 40% 39% 38% 32% 12% 20% 26% 16% 13% 9% 9% 9% 9% 8% 2olaris PeerAverage* S&P 500 Average Return on Invested Capital Sales, Net Income* and EPS March 8, 2istory of Industry-Leading Returns * From Continuing Operations5-Year CAGR Sales 19% Net Income 25% *ACAT, BC, DE, DOO, HOG, WGO, TTC Constant Currency Flat to 5% EPS* $6.75 2% $6.20 TO $6.80 8% TO 1% $3.20 50% $4.40 38% $5.40 23% $6.65 23% Constant Currency Flat to 9% 2015 Key Challenges / 2016 Game Plan Internal Expensive paint issues delayed Motorcycles Poor inventory management Inconsistent quality; recalls Optimistic forecasting External Strengthening dollar Oil & gas weakness More / better competitive products Weak snow / mild winter All-Out Assault on Costs –Lean Enterprise ORV Execution (Matt Homan, Craig Scanlon) VIP opportunities / factory inventory (Ken Pucel) Enterprise cost down –indirect (Dave Longren) Motorcycle Profitability (Steve Menneto) Make Growth Happen –How We Win Bold Innovation RFM / SMART (PG&A) Customer excellence / dealer profitability M&A acceleration 2016 Game Plan 2015 –What Happened? March 8, 2nwavering Resolve to Improve Performance #1 in Powersports Extended Lead in 2015; Fastest Growing N.A. POWERSPORTS MARKET SHARE March 8, 2onsolidated Market Share in Units (Using Total Motorcycle Industry) Honda Harley Yamaha Can Am Kawasaki Other Polaris 2#1 ATVs #1 Side-by-Sides #2 Motorcycles #2 Snowmobiles Expectations Global Adjacent Markets Motorcycles March 8, 2/ Snowmobiles 2015(Reclassified) 2016 Guidance 2015 (Reclassified) 2016 Guidance 2015 (Reclassified) 2016 Guidance Remain Optimistic for Modest Sales Growth & Market Share Gains 2016 Sales Guidance by Reporting Segments +67% $698.3 Up High-teens % Indian Victory Slingshot Indian Victory Slingshot PG&A PG&A PG&A PG&A Work & Transportation Defense Work & Transportation Defense Up mid-single digits % Flat to down mid-single digits % ORV ORV PG&A PG&A Snowmobiles Snowmobiles -1% $3,708.9 -3% $312.1 ($ millions) 2-ROAD VEHICLES (ORV) March 8, 2olaris N.A. ORV Market Share Worldwide ORV Industry 2016 Objectives Polaris ORV Brand Reaching New Targets Maintain #1 Market Share Position in More Competitive Environment Leverage #1 Industry Position –scale Eliminate waste, reduce costs –RFM On-going innovation for global expansion Expand market to new customers New leadership: Matt Homan & Craig Scanlon Twice the Nearest Competitor! 2% (~851,000 Units) 4% 2% 2rand Message Retail Message New media plan in 2016 Expectations March 8, 2 Mountain Performance Crossover Utility Other SNOWMOBILES March 8, 2-Year Market SharePts. Growth –N.A. Worldwide Snowmobile Market 2016 Objectives Strong #2 and Gaining Share in N.A. (’14/’15 season vs. ’09/’10) EMEA Significantly (Russia) N.A. mid-single digits % ’14/’15 SEASON SNOWMOBILE INDUSTRY 4% (~151,000 Units)5pts. Industry-leading quality Grow Timbersled™ category Leverage platform commonality Continue to grow Market Share Introduced 7 new MY’17 snowmobiles last week (+4 Limited Editions) Cruisers Touring 3-Wheel MOTORCYCLES March 8, 2olaris Motorcycle Market share Worldwide Motorcycle Market 2016 Objectives Motorcycle Market Share 2013 -2015Building a Global Motorcycle Business Indian “Legendary” / Victory “Modern American Muscle” Expand dealer network Accelerate accessories growth Slingshot Broaden consumer base Build upon first mover advantage Grow globally Enhance dealer engagement Acquired 2011 Est. 2~ FLAT (~344,000 Units) (Cruiser / Touring / 3-Wheel: N.A. 900cc+ / EMEA 750cc+) 1to 2015 Victory/Indian Harley-Davidson Japanese Top 4 3.6PTS 2013 to 2015 0.5PTS 2013 to 2015 Motorcycle Product News Leverage Derivatives to Grow Share & Enter New Markets –More to Come 12 MY’16 Springfield MSRP $21,499 March 2016 MY’17 Octane MSRP $10,499 March 2016 MY’16 Magnum X1 MSRP $23,499 February 2016 MY’16 Empulse TT MSRP $19,999 December 2015 MY’16 Scout 60 MSRP $8,999 November 2016 March 8, 2016 March 8, 2 People Movers Light Duty Haulers Industrial EQC Golf Work & Transportation Military GLOBAL ADJACENT MARKETS 14 Global Adjacent Market Vehicle Sales Work & Transportation Market 2016 Objectives Military ORV Market Building Businesses for Future Growth / Profitability Aixam grows #1 market share Again Expand commercial sales / improved execution Leverage installed base Add scale / capability through M&A Obtain program of record (Military) MRZR& DAGOR customer expansion proceeding $600+ Million Market DAGOR™ Sportsman MV 850® MRZR™ 4 $4+ Billion Market $81 $110 $221 $270 $($ millions) Excludes PG&A MARKET LEADER Aixam Quadricycles Very-light Ultra-light COTS (Commercial off the shelf) March 8, 2016 Burden Carriers Tow Tractors Stock Chasers Personal Carriers Utility Vehicles ACQUISITION: TAYLOR DUNN (3/7/16) March 8, 2aylor Dunn Product Line Taylor Dunn Overview Leader in light-industrial and commercial vehicles 2015 sales: ~1% of total Polaris (80% N.A.) ~80 models, ~95% electric ~240 dealers worldwide 150+ Employees; HQ and manufacturing in Anaheim, CA Customers: Industrial, warehouse, schools/universities Business expected to be neutral to 2016 earnings Established dealer network Large installed base Industrial market presence Strong brand recognition Strategic Fit with Work & Transportation (W&T) Expands Products and Channel Access to Polaris W&T Business MSRP –$5,500 to $48,500 PARTS, GARMENTS & ACCESSORIES (PG&A) PG&A Sales –All Businesses Core Polaris PG&A Accelerate Core Growth / Broaden Aftermarket Offerings 2016 Objectives Aftermarket PG&A Grow Core PG&A globally Build aftermarket brands Expand digital shopping experience Refine retail transformation model (SMART) $408 $461 $611 $742 $otorcycles Adjacent Markets ORV/Snowmobiles ($ millions) FY 2015 ORV / Snowmobiles March 8, 2016 16 INTERNATIONAL March 8, 2vercome Currency Challenges, Grow Share, Leverage Opole $424 $461 $593 $685 $% (cc +10%) ($ millions) 2016 Objectives Drive motorcycle growth –midsize offerings catalysts Effectively leverage Poland operations Continue to build emerging market foundation Improve execution ~1700 dealersInternational Sales Excludes PG&A Opole, Poland Manufacturing Plant Go-Kart/ORV Business in China Polaris/EicherJV -Multix LEAN ENTERPRISE – BIG HITTERS FOR 2016 Lean Delivers Sustainable Profitable Growth and Competitive Advantage RFM Commercial Model Lean Product Development Lean Business Process Plant Lean Lean Material Flow OUT IN Consumer & Dealer Pull 1 2 3 4 5 Lean drives continuous improvement across the business. Customer Value, Flow, Pull, Standardized Work, Waste Elimination, Built-in Quality and Speed SxS to RFM in 2H 2>$100 Million VIP Cost Down Opportunity Lean Business Process Improv’t Lean RFM - Order to Delivery PDP Distribution Plant Network Supply Chain Dealers Huntsville Lean March 8, 2016 18 Dividends & Share Repurchase CapEx vs. Depreciation & Amortization FINANCIAL STRENGTH & FLEXIBILITY Operating Cash Flow & Net Income Margins Strong Balance Sheet & Cash Flow Generation –Long History of Shareholder Value Creation March 8, 2apital Deployment 1.Capital Expenditures –invest back into business 2.Consistent dividend policy (21 consecutive increases) 3.Viable M&A (>$350M invested 2011-2015) 4.Disciplined share repurchase (currently more aggressive) $499 $529 $440 10.1% 10.1% 9.6% 2p Cash Flow NI Margin $251 $205 $250 $92 $128 $152 20132apEx Deprec/Amort $194 $230 $ividends RepurchasesExpectations Cash Flow Up Significantly Expectations Slightly Higher than 2015 Dividend 4% More Aggressive Share Buyback Expectations ($ millions) ($ millions) ($ millions) POLARIS Thank you Questions? SAFE HARBOR March 8, 2016 Except for historical information contained herein, the matters set forth in this document, including but not limited to management’s expectations regarding 2016 sales, shipments, margins, currencies, net income and cash flow, the opportunities for expansion and diversification of the Company’s business and the Company’s guidance on earnings per share are forward-looking statements that involve certain risks and uncertainties that could cause actual results to differ materially from those forward-looking statements. Potential risks and uncertainties include such factors as product offerings, promotional activities and pricing strategies by competitors; manufacturing operation expansion initiatives; acquisition integration costs; warranty expenses; foreign currency exchange rate fluctuations; environmental and product safety regulatory activity; effects of weather; commodity costs; uninsured product liability claims; uncertainty in the retail and wholesale credit markets; performance of affiliate partners; changes in tax policy and overall economic conditions, including inflation, consumer confidence and spending and relationships with dealers and suppliers. Investors are also directed to consider other risks and uncertainties discussed in our 2015 annual report and Form 10-K filed by the Company with the Securities and Exchange Commission. The Company does not undertake any duty to any person to provide updates to its forward-looking statements. The data source for retail sales figures included in this presentation is registration information provided by Polaris dealers in North America and compiled by the Company or Company estimates. The Company must rely on information that its dealers supply concerning retail sales, and other retail sales data sources and this information is subject to revision. Non-GAAP Measure -Constant Currency Reporting. This presentation includes information regarding the Company’s 2016 expectations on a constant currency basis, which is a non-GAAP measure, as well as on a GAAP basis. For purpose of comparison, the results on a constant currency basis uses the respective prior year exchange rates for the comparative period to enhance the visibility of the underlying business trends, excluding the impact of translation arising from foreign currency exchange rate fluctuations. 22 APPENDICES March 8, 2ull Year Guidance Detail Polaris Customer Usage Profiles N.A. Retail Sales & Dealer Inventory Consistent Financial Performance 2016 Full Year Gross Profit Margin Guidance Foreign Currencies Exposures for Polaris Polaris Financial Position Income from Financial Services –FY 2015 Manufacturing Locations Spirit Lake Motorcycle Production Huntsville Update International Overview Polaris-Eicher JV Product -MULTIX Earnings Per Share (diluted) Gross Profit Margin March 8, 2otal Company Sales $4,ctual FY 2016 Guidance 28.4% 2015 Actual FY 2016Guidance2016 Guidance Range Wider Signaling Currency/End-Markets Risk $6.75 2015 Actual FY 2016 Guidance Assumptions Maintain/grow market share Dealer inventory about flat Segment Expectations ORV/Snowmobiles Flat to mid-single digits % Motorcycles high-teens % Global Adjacent Markets mid-single digits % Assumptions F/X minus ~90 bps Huntsville start-up Q2’16 Commodities positive Assumptions F/X minus ~55¢ per share Share count down 1% to 2% (2.9M share repurchase authorization remaining; +7.5M authorization in Jan. 2016) Net income $ down 1% to 10% 2% to 3% Constant Currency Flat to 5% Constant Currency Flat to 50 bps Constant Currency Flat to 9% $6.75 to $7.35 8% to $6.20 to $6.80 90 to 140 bps Other 2016 Expectations Operating expenses: Slight improvement as a % of sales Income from financial services: In-line with total company sales Income taxes: Approx. 35% of pre-tax income International sales: low to mid-single digits % PG&A sales: Grow faster than overall company Snowmobiles Motorcycles POLARIS CUSTOMER USAGE PROFILES March 8, 2016 Off-Road Vehicles 24 Die-Hard "Biker" Motorcycle Enthusiast Show-off Rider Commuter Rider Weekend Rider Trail/ Touring Off-Trail/ Deep Snow On/Off Trail Recreation/ Utility AVERAGE AGE 50 43 44 43 47 52 56 42 INCOME ~$100k ~$100k ~$90k ~$90k ~$100k -$125k $160k ~$90k MALE FEMALE 91% 9% 91% 9% 98% 2% 87% 13% 75% 25% 90% 10% 95% 5% 90% 10% PRIMARY USE Work & Play Farm/Ranch Property Maint. Rec/Trail Hunt Mostly Play Rec/Trail Dunes Property Play & Work Rec/Trail Property Farm/Ranch Work & Play Rec/Trail Property Maint. Hunt Rec/Trail Hunt Utility Cruising, Day trips around town Commute Cruising, Day trips, Commute Recreation on& off trail Trail Riding Private Property Maintenance Farm/Ranch Hunt/Fish Desert/Dunes MY15, except GENERAL (MY16) Polaris Industry N.A. RETAIL SALES & DEALER INVENTORY –FY 2015 Polaris N.A. retail5% for 2015; 2H trends weaker, but YoY Industry retail flat for 2015; 2H trends weaker; low-single digits % Polaris year end 2015 N.A. dealer inventory 5% vs 2014 ORV mid-single digits, Snowmobiles over 25%, Motorcycles over 50%; Global Adjacent Markets ORV Q4 shipments reduced significantly 2arket Share Growth Continued; Achieved Dealer Inventory Targets N.A. Dealer Inventory N.A. Powersports Market Share & Retail Sales March 8, 2016 25 -0% 5% Consolidated Market Share in Units Using Total Motorcycle Industry FY Retail Sales Market Share -5%Existing ORV Models 2% New ORV models 5% Snowmobiles 2% Slingshot/Indian 1% New Dealers 5% Total Increase +5% Grew Share in2015 39% 40% 39% 38% 32% 12% 20% 26% 16% 13% 9% 9% 9% 9% 8% 2% 68% 69% 55% 59% Polaris Peer Avg. S&P 500 S&P Midcap eturn on Invested Capital Return on Assets CONSISTENT FINANCIAL PERFORMANCE March 8, 2ales & Net Income +33% $2,657 +21% $3,210 +18% $3,777 +19% $4,480 +5% $4,719 $3.20 +50% $4.40 +38% $5.40 +23% $6.65 +23% $6.75 +2% 2ales EPS 20% 23% 23% 23% 21% 6% 10% 13% 9% 7% 3% 3% 3% 4% 3% 2ndustry-Leading Returns $0.90 $1.48 $1.68 $1.92 $2.12 $2.20 2% 45% 71% 53% 46% 2eturn on Shareholder Equity Dividends (per share) 5-Year Total Return5-Year CAGR Sales 19% Net Income* 25% Polaris Peer Average (ACAT, BC, DE, DOO, HOG, WGO, TTC) S&P 500 Average 5-year (2011-2015) CAGR 22% March 2, 2011 –March 2, 2016 (Including Dividend Yield) * From Continuing Operations Expectations 2arch 8, 2y Component FY 2015 Actual FY 2016 Guidance Prior period 29.4% 28.4% Production volume/capacity to Product cost reduction efforts Commodity costs Currency rates Higher selling prices Product mix Motorcycle Production Constraints New plant start-up costs Warranty costs Depreciation/Tooling amortization Sales promotional costs Current period 28.4% 27.0% to 27.5% Change -108 bps Down 90 to 140 bps By Reporting Segments FY 2015 Actual FY 2016 Guidance ORV/Snowmobiles 32.1% Motorcycles 13.9% Global Adjacent Markets 27.0% Gross Profit Margin 28.4% Improvement to gross profit margin % Headwind to gross profit margin% Neutral to gross profit margin % Significant Impact in Q4 & Full Year 2015, Expected to Persist into 2arch 8, 2016 Foreign Currency Hedging Contracts Currency Impact on Net Income Notional Avg. Exchange Compared to Prior Year Period Foreign Currency Currency Position Cash Flow Exposure Hedged Amounts (US$ in Millions) Rate of Open Contracts FY 2016 (Expectation) Canadian Dollar (CAD) Long 30% $82 $0.77 to 1 CAD Negative Australian Dollar (AUD) Long 60% $20 $0.71 to 1 AUD Negative Euro (EUR) Long 0% - - Negative Japanese Yen (JPY) Short 40% $10 120 Yen to $1 Positive Mexican Peso (MXN) Short 80% $33 16 Peso to $1 Positive F/X Impacts vs. Prior Year ($ in millions) Actual FY 2xpectations* Sales ($160) ($80) Gross Profit ($70) ($80) Pretax Income ($70) ($55) *Assumes exchange rates remain at approximately the rate at the end of 2015 and exchange rates remain unchanged at both upper and lower ends of guidance range. Open 2016 F/X Hedging Contracts as of December 31, 2015 POLARIS FINANCIAL POSITION March 8, 2apital Summary Dec. 2015 Cash Drivers Fav/(Unfav) Dec. 2015 Cash $ 155.3 +13% Debt /Capital Lease Obligations $463.3 (105%) Shareholders’ Equity $ 981.5 14% Total Capital $1,444.8 33% Debt to Total Capital 32% (11%) 2015 Operating cash flow 17%;factory inventory +144M vs. 2014 Increased share repurchases given current stock price Cap Ex expected to be slightly higher than 2015 Reflects Huntsville, Spirit Lake Investments Cash Flow significantly due to factory inventory Operating Cash Flow Strong Balance Sheet and Cash Flow Generation ROIC* Cash YE 2014 Operating Activities Dividends Capex Net Borrow-ings Share Repur-chase Other Cash YE 2015 $138 $440 $139 $249 $246 $294 $13 $155 $529 $% 32% FY 2*Defined as trailing 12 months net income divided by average total assets, minus average current liabilities Up Significantly ($ millions) ($ millions) ($ millions) Expectations 17% 2015 Summary 2016 Expectations Retail Credit Wholesale Credit PA Receivables March 8, 2ncome from Financial Services Other Other Wholesale Credit Wholesale Credit Retail Financing Retail Financing FY 2xpectations FY 2mple Financing Availability at Favorable Rates INCOME FROM FINANCIAL SERVICES Full Year income from financial services increased 12% Higher retail credit income Extended Polaris Acceptance JV agreement through 2022 – similar terms GE sale to Wells Fargo expected to close in March Extended Sheffield and Synchrony agreements to December 2020 Grow in-line with company sales $61.7 12% $69.3 14% $1,305.1 $1,141.1 ($ millions) ($ millions) 32% 31% FY 2pproval Rate Penetration Rate58% 58% FY 2 MANUFACTURING LOCATIONS March 8, 2n-House Manufacturing Facilities Worldwide Monterrey MEXICO SxS, Engines Spirit Lake & Milford IOWA Motorcycles, SxS, ACE, GEM Roseau MINNESOTA Snow, ATV, SxS Osceola WISCONSIN Engines Bourran France Goupil Chanas & Aix-les-Bains FRANCE Aixam Mega Cuyahoga Falls OHIO Kolpin Riverside, CALIFORNIA Pro Armor Shanghai, CHINA Hammerhead Huntsville ALABAMA (2016) SxS, Slingshot Opole POLAND ATV, SxS Jaipur INDIA Eicher JV Sandpoint IDAHO Timbersled Spearfish SOUTH DAKOTA Motorcycle Paint SPIRIT LAKE PLANT – MOTORCYCLES March 8, 2apacity to Meet Demand Spirit Lake Paint Facility Upgrades Spirit Lake Upgrades 15% Cost Improvement VIP Spearfish and Outsourcing Organization Capabilities 2016 Capacity Actions Spearfish Paint Facility On-Line Paint Capacity Recovered and Ramping for 2utsource Spearfish Spirit Lake Demand Huntsville Plant on Schedule for SOP Q2 2016 and on Budget HUNTSVILLE THE NEXT LEVEL OF LEAN MANUFACTURING March 8, 2% 50% 33% 70% Labor Productivity Lead-Time Reduction Safety/Forklifts Backshop Velocity Lean Productivity INTERNATIONAL March 8, 2vercome Currency Challenges, Grow Share, Leverage Opole ($ millions) Latin America Asia Pacific (includes Australia/New Zealand) EMEA $685 $% (cc +10%) Motor-cycles ORV / Snow Global Adjacent Markets ($ millions) 43% (cc +66%) 6% (cc +21%) $526 $% (cc +2%) $48 $69 2014 2015 $111 $bjectives Drive motorcycle growth Effectively leverage global operations Continue to build emerging market foundation Improve execution International Sales Includes PG&A International Sales by Region POLARIS -EICHER JV PRODUCT –MULTIX March 8, 2ulti-Role Personal Vehicle 3 models to start; MSRP ~ $3,600 -$4,500 511cc diesel engine Street legal in India ~30 dealers at launch >200 by 2020 Started production July 2015; initial consumers satisfied; initial retail ramp slower than expected Target market potential >60 million people Small/micro business owners in India Signed July 2012; 50/50 Joint Venture in India Factory in Jaipur, India –200,000 sq. ft. JV expected to be profitable by 2verview Unique Vehicle Platform Designed Specifically for the Multi-Role Consumer Replaces 35 POLARIS 36
